Citation Nr: 1724093	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony before the undersigned Veterans Law Judge during a videoconference hearing in February 2016.  A transcript of the hearing is of record.

The appeal was remanded for further development in May 2016.  


FINDING OF FACT

The Veteran's low back disability did not have its onset in service and is not related to service; arthritis of the low back did not manifest itself to a compensable degree within one year post-service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that his current low back disability is a result of riding in a military vehicle in which the driver hit a large bump causing the Veteran to be thrown into the air and his back bend the opposite way, ultimately hitting a tail gate or bench seat.  He also maintains that his back sustained a bruise after being dragged along the ground by an open parachute.  He further asserts that his back issues started in 1985 and that for the duration of his military service he was treated for his back problems and put on restrictions by military medical personnel.  He states that he was not given a separation examination during service.  He further maintains that his back problems have been continuous since service, which he self-treated until 2007 because he did not realize he could receive medical care through the VA and he could not afford outside civilian treatment.  Lastly, he maintains that he has chronic lumbar pain that fluctuates in intensity and radiates into the left buttock, posterior of the left thigh, the left calf, and ends in the left foot, which is debilitating and incapacitating and that he "can't do anything".  See July 1985 TMC note, April 2010 VA-9 form, February 2016 Hearing Transcript, November 2016 VA examination, and May 2017 Post-Remand Brief.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

III.  Analysis

Here, the Veteran has been currently diagnosed with degenerative disc disease (DDD) of the lumbar spine and osteoarthritis of the lumbar spine.  See November 2016 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element of service connection, in-service incurrence of an injury or disease, the Veteran's service treatment records (STRs) show several complaints of low back pain in service beginning in August1985.  An August 1985 STR showed complaints of lower back pain and a muscle strain diagnosis.  A September 1985 STR showed complaints of lower back pain and the Veteran was put on profile for three days.  In a July 1986 STR, following the motor vehicle incident, the Veteran reported he was unable to bend down or stand for a long period of time due to pain and that he had been told he had a bruised back.  The diagnosis at that time was a lumbar spine contusion and he was ordered not to lift greater than 10 pounds and "no running, marching, PT, LBE wearing" for five days.  The Veteran again complained of low back pain in an August 1987 STR.  Thus, element two of service connection is also established.

There is no evidence that shows that the Veteran's current DDD or osteoarthritis manifested to a degree of 10 percent or more within one year of his separation from service to allow for presumptive service connection.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Instead, DDD was not diagnosed until December 2007, 19 years after separation, and osteoarthritis was not diagnosed until June 2011, 23 years after separation.  Thus, presumptive service connection is not available, and a competent nexus opinion is needed to satisfy the claim.

Regarding nexus, private medical opinions from Dr. B.S. in September 2015 and February 2016 state that the Veteran's low back disability "may have resulted from him sustaining an injury during service."  These opinions are too speculative in nature to support the claim and are therefore of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that the use of the phrase "may well be" with respect to causation was speculative); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").  Similarly, the April 2010 VA examiner's opinion is inadequate and of no probative value, as it does not address the Veteran's documented lumbar contusion or other lay evidence of record.

The only other competent opinion of record is that of the November 2016 VA examiner, who reviewed the Veteran's claims file, and specifically addressed each notation of back pain in the Veteran's STRs, each notation of back pain in the Veteran's post-service treatment records, each diagnosis during and post-service, and all lay statements of record.  The examiner ultimately opined that the Veteran's current low back disability was not caused by, related to, or a result of military service.  In support of his opinion, the examiner reasoned that there was no anatomic or physiologic nexus with which to connect the conditions sustained in service and the current back diagnoses.  Instead, the examiner emphasized that both conditions noted in the Veteran's STRs (a contusion/bruise and a muscle strain) are conditions that cause pain, but then resolve, which the Board notes is supported by the Veteran's clinically normal separation examination in February 1988.  Additionally, the examiner reasoned that available studies between 2007 and 2015 demonstrate that the Veteran's diagnoses of osteoarthritis and DDD are consequences of the normal aging process.  The November 2016 VA examiner's reasoned opinion, which is based on a complete review of all relevant history pertaining to the Veteran, is highly probative evidence against a nexus.

Finally, service connection based on a continuity of symptomatology post-service is not available.  38 C.F.R. §§ 3.303(b).  In this regard, although the Board concedes an in-service back injury, the STRs do not show evidence to support a finding of DDD or osteoarthritis during service, requiring evidence of a continuity of symptomatology to substantiate the claim.  Id.  Critically, on the Veteran's February 1988 separation examination, his spine was noted as normal, and there is no indication of any problems with the back, although the Veteran reported an injury to his face in 1987 at that time.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  Moreover, the first post-service evidence of treatment of back problems was in December 2007, at which time the Veteran revealed that he had seen Dr. B.A. around 2002 or 2003, but specifics of this visit are unknown.  See December 2007 VA treatment record.  If the prior treatment was for his back, it was still 14 to 15 years post-service, and conflicts with the Veteran's testimony that he did not seek care of his back until 2007 because he could not afford it, thereby negatively impacting his credibility.  If the treatment was not for his back, it demonstrates a lack of objective evidence of back problems for almost 20 years post service.  Either assessment, coupled with the VA examiner's determinations that the Veteran's in-service back injuries resolved and his current disabilities are age-related, is against a finding of continuity of symptomatology.

In this regard, the Veteran does not have the requisite knowledge or training to differentiate back symptoms caused by his in-service injury, and those caused by the aging process, or otherwise relate his low back disability to service.  Nor is there any indication that L.T.C., E.H., P.H., or T.A.C., who submitted statements on the Veteran's behalf in 2010 describing their observations of the Veteran's back pain over the years and their beliefs that such pain is due to injuries in service, have such knowledge or training.  While the Veteran and L.T.C., E.H., P.H., and T.A.C can describe their observations of the Veteran's back pain, they cannot determine its etiology.  The Board finds the November 2016 VA examiner's opinion, which considered the Veteran's report of continuous pain since service, more probative in this regard.  Thus, for the reasons outlined above, neither nexus nor a continuity of symptomatology since service is established. 

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the benefit sought on appeal is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a low back disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


